*261Dissenting Opinion by
Judge Ceaig :
I respectfully dissent because tbe majority decision here has reached and resolved the merits of the grievance, instead of confining the role of this court to its proper limit, that of considering whether or not the grievance is an arbitrable one.
This case is controlled by our court’s decision in North Star School District v. Pennsylvania Labor Relations Board, 35 Pa. Commonwealth Ct. 429, 386 A.2d 1059 (1978).
North Star involved an agreement calling for “180 days with students ’ ’ plus 2 inservice days; 10 teaching days had been lost as a result of a strike. Here the agreement called for a school year of “183 days, of which 180 shall be pupil contact days. ”; on the one day of strike here, seven of the teachers did report to work and students were bussed to school but then sent home without attendance being taken and without any teaching being done.
Even coupled with the fact that the strike day here was considered a reimbursable day for state subsidy by the Pennsylvania Department of Education, the distinction between the two cases is a thin one, sufficiently so that it is arguable whether there is a meaningful distinction at all. Quite directly, at least one clear question for an arbitrator is whether or not the strike day here was genuinely a “pupil contact” day, which in turn hinges upon whether that designation in the agreement should be interpreted to refer to an actual day of teaching.
Neither the Department of Education ruling, nor the school district’s unilateral decision to pay the seven teachers who reported, can be treated as foreclosing the answer to that question because such collateral actions cannot change the meaning of the agreement of the parties.
*262In the North Star case, as the majority opinion does here, this court properly acknowledged that the legality of possible relief to be awarded by an arbitrator is not before this court. As Judge Blatt’s opinion stated:
As we have previously held, arbitration is not an improper remedy simply because an arbitrator might possibly fashion an invalid award. . . . [Citations omitted.]
North Star School District v. Pennsylvania Labor Relations Board, 35 Pa. Commonwealth Ct. at 435, 386 A.2d at 1062.
I submit that we should not diminish the preeminent role which our court and others have given to the desirable process of arbitration. United Steelworkers v. American Manufacturing Co., 363 U.S. 564 (1960). As the United States Supreme Court there said, and is the case here, the agreement is to submit all grievances to arbitration, not merely those which a court deems to be meritorious.
Judges Blatt and DiSalle join in this Dissent.